Citation Nr: 0030100	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-09 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for dentures.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from January 1948 to 
January 1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The current issue developed for 
appellate consideration is confined to service connection for 
dentures.  It is clear form the veteran's statements that he 
is also claiming entitlement to outpatient dental treatment.  
This issue has not been developed for appellate consideration 
and is referred to the RO for appropriate action.


FINDING OF FACT

Dentures are not a disability, disease, or injury for which 
service connection may be granted  


CONCLUSION OF LAW

The veteran has not submitted a claim upon which relief may 
be granted.  38 U.S.C.A. §1110 (West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110. 

Service connection is in effect for teeth numbered 4, 6, 8, 
9, 11, 14, 15, 16, 17, 18, and 21 through 29.  The issue 
before the Board is service connection for dentures.  
Dentures are a prosthesis and are not considered to be a 
disability, injury, or disease for which service connection 
may be granted.  

In cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied because of the lack 
of legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, since 
appellant's claim of entitlement to service connection for 
dentures lacks legal merit or entitlement under the law, the 
claim is denied.  

While the case was pending at the Board, legislation was 
enacted which revised and clarified the duty of the VA to 
assist a claimant applying for VA benefits.   H. R. 4864 / 
Public Law 106 -475 (Veterans Claims Assistance Act of 2000), 
effective November 9, 2000.  The RO has not had the 
opportunity to review the veteran's claims in conjunction 
with this new legislation.  However, in view of the veteran's 
failure to submit a claim for which relief may be granted, 
the Board does not find the veteran has been prejudiced.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

Entitlement to service connection for dentures is denied.  



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals



 


